Title: From George Washington to Henry Fitzhugh, 2 July 1757
From: Washington, George
To: Fitzhugh, Henry



[Fort Loudoun, 2 July 1757]
To Colo. Henry Fitzhugh of StaffordSir,

Nine Draughts from your county were brought to this place by Captn Conway; six of whom I have given receipts for, the other three are discharged as unfit for Service—Capt. Conway lost two others by desertion, as he was bringing them up: and as this will be the case with all the Draughts, we shall fall greatly short of our complement, unless the commanding Officer in each county respectively will exert himself in apprehending those which come under the letter of the Law, to supply their places.
I hope, Sir, it is needless to urge the necessity of this obvious measure, to you. I shall only say, that we stand greatly in need of men, to supersede the necessity of sending out your Militia upon every alarm, as is now the case; as well as to render that assistance to the poor distressed Settlers on the Frontiers, which they have a right to expect and which it is absolutely necessary to afford them. I am Sir, Yrs &c.

G:W.
July 2d 1757.   

